PER CURIAM
*525Petitioner, who was required to wear an electronic restraint device at his criminal trial, *485appeals from a judgment denying post-conviction relief on his claim that his trial counsel was inadequate and ineffective for not objecting to the use of the electronic restraint or requiring that a record be made to justify the use of the restraint. He raises two assignments of error. In the first, he contends that the post-conviction court erred when it concluded that he was not entitled to relief absent a showing of actual prejudice. However, as petitioner recognizes, that contention is foreclosed by Sproule v. Coursey , 276 Or. App. 417, 367 P.3d 946, rev. den. , 359 Or. 777, 381 P.3d 818 (2016). Petitioner contends that Sproule was wrongly decided and should be overruled; we are not persuaded. In the second assignment of error, he asserts that the post-conviction court erred when it admitted the affidavit of Corporal Bruce. Having considered the affidavit and the parties' arguments, we disagree.
Affirmed.